Citation Nr: 9916093	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 until 
September 1971, with Vietnam service from May 2, 1970 to 
September 8, 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1998 of the Muskogee, Oklahoma Regional 
Office (RO) which denied service connection for PTSD and 
major depression.

The record reflects, however, that service connection for 
PTSD was originally denied by an RO rating decision dated in 
May 1995.  The veteran was notified of this determination and 
his appellate rights by letter dated in May 1995, but did not 
subsequently perfect a timely appeal, and the decision became 
final.  38 U.S.C.A. § 7105 (West 1991).

The Board points out in this regard that the veteran sought 
to reopen his claim for service connection for PTSD in 
February 1998.  While it is not made clear in the record, it 
appears that the RO reopened the claim and denied it on the 
merits in its May 1998 rating action and thereafter.  
However, in view of the finality of the prior decision in 
this regard, adjudication of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen the prior final decision is required.  
See Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d 1380 
(Fed.Cir. 1996). 

The Board recognizes that the issue of entitlement to service 
connection for an acquired psychiatric disability, other than 
PTSD, was certified as a separate issue for appellate 
consideration.  In light of the action contained in this 
decision, it is deemed to be incorporated in the issue 
referred to the RO for development in the Remand following 
the order portion of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision in May 1995 denied 
entitlement to service connection for PTSD.

2.  Evidence added to the record subsequent to the May 1995 
denial of service connection for PTSD is neither cumulative 
nor redundant, and is so significant, when considered in 
conjunction with the record as a whole, that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

I. New and Material Evidence - PTSD

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

An unappealed RO decision is final.  38 U.S.C.A. § 7105 (West 
1991).  Nevertheless, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened, and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, the VA must reopen 
the claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  
First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and evaluate the merits of the claim in view 
of all the evidence, both new and old.  Masors v. Derwinski, 
2 Vet.App. 181, 185 (1992).  

Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth 
guidelines regarding the credibility to be accorded to the 
additional evidence submitted in a claim for service 
connection based on finality.  In particular, the Court has 
held that, in determining the issue of whether the additional 
evidence submitted is new and material, a question of law, 
the credibility of the evidence must be presumed.  However, 
this presumption is made only for the purpose of determining 
whether the case should be reopened.  Once the evidence is 
found to be new and material and the case is reopened, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows the 
reopening, the Board, having accepted provisionally for 
reopening purposes the credibility of the new evidence, then 
must determine, as a question of fact, both the weight and 
credibility of the new evidence in the context of all the 
evidence, new and old.  Justus v. Principi, 3 Vet.App. 510, 
512-513 (1992).  

However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet.App. 216 
(1994).  

The evidence of record at the time of the May 13, 1995 denial 
of service connection for PTSD reveals that the veteran 
served in Vietnam from May 2, 1970 to September 8, 1971, and 
that his  military occupational specialty noted on discharge 
was radio operator.  He received medals and citations which 
included the Vietnam Campaign Medal with 60 device and two 
Overseas Bars.  

The service medical records, also of record at the time of 
the last prior final denial,  indicate that the appellant was 
seen in November 1970 with a history of what was noted to be 
extreme over responsiveness to any stimuli in the field with 
a light overlay of paranoid ideation.  He stated that he had 
not had a good night's sleep for the past week and had not 
slept at all for the past two nights.  The examiner wrote 
that the veteran refused to see a psychiatrist at that time 
and that since he demonstrated no overt sign of psychosis, a 
recommendation was made that he have a rear assignment.  An 
impression of acute anxiety with mild paranoid ideation was 
rendered.  Librium was prescribed.  On examination for 
separation from service in September 1971, no psychiatric 
abnormality was clinically identified.  The veteran noted 
that his condition was good and had changed since his last 
psychiatric consult.

The record reflects that the appellant filed a claim for 
service connection for PTSD in March 1995, and did not 
respond to a PTSD development letter dated in March 1995 sent 
to him by the RO.  The veteran also failed to report for a 
scheduled VA psychiatric (PTSD) examination in May 1995.  The 
May 1995 RO determination found that the claim for service 
connection for PTSD was not well grounded.  It was held that 
there was no confirmed diagnosis of PTSD of record, and 
insufficient evidence to establish a stressor event had 
occurred.  

A service personnel record, Department of the Army (DA) Form 
20, was received by VA in August 1995.  It was noted that his 
principal duty before and during service in Vietnam was radio 
operator.  

Upon his attempt to reopen the claim for service connection 
for PTSD in February 1998, the RO once again sent the veteran 
a PTSD development letter to which a response was received in 
April 1998.  The veteran provided the date and a description 
of the event which he experienced during military service 
which he felt contributed to his PTSD, the company, battalion 
and squadron to which he was assigned at the time, as well as 
casualties recalled.  He also provided a copy of a report of 
a private psychiatric hospitalization in February 1996 after 
an episode of erratic behavior, including threatening to blow 
himself up with a hand grenade.  During his admission, it was 
reported that he described such symptoms as rage reactions at 
times, emotional numbing, hypervigilance, nightmares and 
flashbacks of terrible things that happened to him in 
Vietnam, sleep disturbance, impulsivity, isolation, and 
depression.  Anxiety was noted on examination.  A history of 
multiple marriages was recited.  Following comprehensive 
evaluation, diagnoses which included PTSD, delayed and 
chronic, were rendered.  

The cited deficiencies in the record which served as the 
basis for the prior final denial in May 1995 were the absence 
of a confirmed diagnosis of PTSD, and absence of evidence of 
an inservice stressor.  The additional evidence provided 
since the May 1995 denial addresses both deficiencies.  
Namely, a clinical diagnosis of PTSD was reported on private 
psychiatric hospitalization in February 1996, and details 
regarding his military stressor event(s) which served as the 
basis for his claim for PTSD were provided by the veteran in 
April 1998.  As noted above, the credibility of the 
additional evidence is presumed for the purpose of 
determining whether new and material evidence has been 
submitted to reopen a previously finally denied claim.  The 
additional evidence was not previously of record at the time 
of the last final prior denial.  As it addresses the bases 
for the prior final denial, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

In view of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for PTSD.


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for PTSD, and the 
appeal to this extent is granted.


REMAND

Having determined that the appellant's claim of entitlement 
to service connection for PTSD has been reopened, the merits 
of the claim must now be evaluated in light of all the 
evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 
140, 146 (1991).  Before that can be achieved, however, the 
Board is of the opinion that further development is 
warranted.

The RO has not attempted to verify the stressful events 
related by the veteran in April 1998 as serving as the basis 
for his PTSD claim, nor determined whether the record is 
sufficient to find that the veteran engaged in combat 
service.  In adjudicating the veteran's claim for service 
connection for PTSD, the VA is required to evaluate the claim 
in light of the places, types and circumstances of service, 
as evidenced by the veteran's military records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991).

Additionally, a longitudinal review of the claims folder also 
indicates the veteran failed to report for scheduled VA 
psychiatric examination in May 1995, and has never had a VA 
psychiatric examination for compensation and pension 
purposes.  It is shown that he was diagnosed as having PTSD 
by a private examiner who attributed it to his Vietnam 
service.  Under the circumstances, it is felt that further 
evaluation, to include a medical opinion based on a review of 
the entire record, is clinically indicated.  The fulfillment 
of the VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

The case is hereby REMANDED to the RO for the following 
actions:

1.  The RO should review the record and 
make a determination as to whether or not 
the veteran engaged in combat service, 
consistent with his claim for service 
connection for psychiatric disability, to 
include PTSD.  

2.  In the event the RO determines that 
the veteran did not engage in combat 
service consistent with his PTSD claim, 
the RO should forward the additional 
stressor event information obtained from 
the veteran, including his unit 
assignments, and his duties and 
responsibilities during his tour in 
Vietnam, as well as a description of the 
claimed stressors, together with a copy 
of the DD 214 and the DA Form 20 or 
equivalent, and all associated documents, 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) at 
7798 Cessna Road, Springfield, Virginia, 
22050 for the purpose of verifying the 
claimed stressful events.  

3.  The RO must determine the verified 
stressor events, either pursuant to 38 
U.S.C.A. § 1154 or by information 
provided by USASCRUR.

4.  The RO must schedule the veteran for 
psychiatric examination by a VA 
psychiatrist, if available.  The 
veteran's claims file, together with a 
copy of this remand must be provided to 
and be reviewed by the examiner prior to 
evaluation.  The examiner is to 
carefully consider the clinical record 
and render an opinion as to the nature 
and etiology of any psychiatric disorder 
shown to exist.  Any and all psychiatric 
disorders identified should be noted and 
their respective symptomatology should 
be distinguished.  All indicated 
studies, including PTSD subscales and 
psychological testing, are to be 
performed.  The examiner must express an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disability is etiologically 
linked to any specific incident or 
incidents in service.  If symptoms of 
differing psychiatric disorders cannot 
be distinguished, the examiners should 
so state and explain why.  

In determining whether or not the 
veteran has sufficient stressor(s) for a 
service-related diagnosis of PTSD, the 
examiner is hereby notified that only 
the verified service stressors, detailed 
in the reports provided by the USASCRUR 
and/or RO, may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, he/she must 
specifically identify which stressor 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

5.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
and refusal to report notice, if 
applicable, should be obtained by the RO 
and associated with the claims folder.  

6.  Following completion of the 
foregoing, the RO must review the claims 
file to ensure that all of the above 
mentioned development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiners relied upon a stressor 
history which was not verified, that 
examination report must be returned for 
clarification.  The Board emphasizes 
that the Court of Appeals for Veterans 
Claims (Court) has held that a diagnosis 
of PTSD, related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  West, 
7 Vet.App. at 77 (1994).

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should adjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If action 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

